      Case 1:00-cr-00118 Document 414 Filed on 05/16/19 in TXSD Page 1 of 1
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           May 16, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                         BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                §
                                        §
VS.                                     §   CRIMINAL NO. 1:00-CR-118-6
                                        §
JORGE COSTILLA-SANCHEZ                  §

                                    ORDER

       The Court is in receipt of Defendant’s Unopposed Motion for Continuance,
Dkt. No. 413. Accordingly, the Court GRANTS Defendant’s motion, Dkt. No. 413.
       The sentencing hearing is RESET to 2:00 p.m. on October 18, 2019.


       SIGNED this 16th day of May, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
